Citation Nr: 1623730	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  15-29 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for residuals of a groin injury.

3.  Entitlement to service connection for a prostate disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1954 to February 1957.

In June 1983 the Department of Veterans Affairs (VA) Regional Office (RO) in Sand Diego, California denied entitlement to service connection for a groin injury, nervous condition, and prostatitis; and to non-service connected pension.  It listed emotional instability reaction as not service connected.  In December 1983 the Veteran submitted a statement in which he expressed disagreement with "your findings regarding my S/C disability claims dated Sep 14, 1983."  He asked that he be sent a statement of the case.  The only RO decision in September 1983 was a statement of the case issued with regard to entitlement to nonservice connected pension.  Construing the Veteran's statements liberally, his December 1983 statement was a notice of disagreement with the denials of service connection for groin injury, nervous condition and prostatitis.

A statement of the case was not issued in response to the notice of disagreement, nor was there any other response to the Veteran's statement.

In May 2014 the Denver, Colorado RO purported to reopen the claim for service connection for a nervous condition; but denied it on the merits.  

The issue on appeal entails all psychiatric diagnoses and not just an unspecified personality disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in April 2015.  Thereafter, the Veteran requested a hearing before the Board at his local RO.  The requested Travel Board hearing was conducted in April 2016 by the undersigned.  Transcripts of both hearings are associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Because there is a pending notice of disagreement with regard to the groin injury and prostatitis claims, the Board is required to remand these issues so that the AOJ can provide a statement of the case.  Manlincon v. West, 12 Vet App 238 (1999).

VA treatment records created during, or proximate to, the current appeal period show findings that include acquired psychiatric disorders, including major depression and an adjustment disorder.   On VA examination in April 2014, the examiner found only a personality disorder.  An opinion is required as to whether the diagnoses of acquired psychiatric disorders were made in error or represent conditions that have gone into remission (in which case they would be considered current disabilities).  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to report whether there are any outstanding records of his treatment for a psychiatric disability.  Then take the necessary steps to obtain records of the treatment.

2.  After obtaining any available records, ask the examiner who provided the April 2014 VA examination to review the claims folder, and opine whether the diagnoses of acquired psychiatric disabilities during VA outpatient treatment were made in error; are conditions that have gone into remission; or present currently.

If any acquired psychiatric disability is found to have gone into remission, or is currently present, the examiner should opine whether such disability is related to a disease or injury in service, including the symptoms of emotional instability reaction identified in service.

In answering the foregoing, the examiner should consider the Veteran's complaints of depression and excessive worry at separation from service. The examiner must also consider the Veteran's statements and testimony.


The examiner should provide reasons for each opinion offered.
 
3.  Issue a statement of the case with regard to the issues of entitlement to service connection for residuals of a groin injury and prostatitis.  These issues should not be certified or returned to the Board, unless the Veteran or his representative submits a timely substantive appeal.

If any benefit sought on appeal remains denied; issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





